Title: From John Adams to William Tudor, Sr., 24 January 1817
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy Jany 24th. 1817

Bernard, Hutchinson, Oliver, the Commissioners of the customs, and their Satellites had an Espionage as inquisitive, as zealous, and as faithful, as that in France, before, during, or since the Revolution, by which the Tories were better informed of the anecdote, which I am about to relate to you, than the Whigs themselves were in general. That the Tory histories, may not hereafter misrepresent it, without detection, I will now, state the facts in writing, that they may now remain in your Archives & mine, to be used, as an antidote to the poison that may hereafter appear.
The public had been long alarmed with rumours, and predications, that the King, that is the Ministry, would take into their own hands the payment of the Salaries, of the Judges of the Supreme Court. The people would not believe it; the most thinking men, dreaded it. They said “With an Executive Authority in a Governor, possessed of an absolute negative on all the acts of the Legislature; and with Judges dependent only on the Crown for Salaries, as well as their Commissions what protection have we?”  we may as well abolish all limitations & resign our lives & liberties at once to the will of a prime Minster at Saint James’s! You remember the Controversy that General Brattle excited concerning the tenor of the Judge’s Commission & the universal anxiety, that then prevailed on this subject? the dispatches at length arrived and expectation was raised to its highest pitch of exultation & triumph on one side, & of Grief, Terror degradation & despondency on the other.—The Legislature assembled, & the Governor communicated to the two houses his Majesty’s commands.
It happened, that I was invited to dine that day, with Samuel Winthrop, an excellent character & a predecessor in the respectable office you now hold, in the supreme Court; arrived at his house in New Boston, I found it full of Counsellors and Representatives & Clergy.—Such a group of melancholy countenances I had rarely, if ever seen. No conversation, except some insipid observations on the weather till the great topic of the day was introduced, & at the same time a summons to the feast. All Harps upon the willow, we sat down to a triste dinner which all the delicacies before us could not enlivene a few glasses of good wine however, in time, brought up some spirit, & the conversation assumed a little rigour but it was the energy of grief, complaint & despair. All expressed their detestation & horror of the insidious ministerial plot; but all agreed that it was irremediable. There was no means, or mode of opposing or resisting it.
Indignation, & despair too, boiled in my breast as ardently as in any of them; but as the company were so much superior to me in age & station, I had not said anything. But Dr Winthrop the Professor then of the Council observing my silence & perhaps my countenance said “Mr Adams what is your opinion? Can you think of anyway of escaping this snare?” My answer was, “No Sir I am as much at a loss as any of the company; I agree with all the gentlemen, that petitions & remonstrances the King, or Parliament, will be ineffectual: Nothing but force will succeed; but I would try one project, before I had recourse to the last reason, and fitness of things”. the company cried out, almost or quite together “What project is that?” What would you do?” A. I would impeach the Judges; “Impeach the Judges! how? Where? Who can impeach them?” A. The house of Representatives. “The house of Representatives! before whom? before the house of Lords in England?” A. No, surely; you might as well impeach them before Lord North alone. “Where then?” A. Before the Governor & Council. “Is them any precedent for that?” A. If there is not, it is now high time that a precedent should be set. “The Governors & Council will not receive the impeachment” A. I know that very well, but the record of it, will stand upon the journals, be published in pamphlets & newspapers, & perhaps make the Judges repent of their Salaries, & decline them; perhaps make it too troublesome to hold them. “What right had we to impeach any body?” “Our house of representatives, have the same right to impeach, as the house of Commons has in England; and our Governor & Council, have the same right and duty, to receive & hear impeachments, as the King & house of Lords, have in Parliament. if the Governor and Council would not do their duty, that would not be the fault of the people, their representatives ought nevertheless to do theirs.— some of the company said “the idea was so new to them that they wished I would shew them some reasons for my opinion, that we had the right. I repeated to them the clause of the charter which I relied on; the constant practice in England & the necessity of such a power, and practice in every free Government.
The company dispersed, & I went home. Dr Cooper, and others, were excellent hands to spread a rumour and before 9 oclock, half the town, & most of the Members of the General Court, had in their heads the idea of an impeachment. the next morning, early, Major Hawley of North Hampton; came to my house, under great concern, and said, he heard, that I had, yesterday, in a public company, suggested a thought of impeaching the Judges; that report had got about, & had excited some uneasiness & desired to know my meaning. I invited him into my office, opened the Charter & requested him to read the paragraphs, that I had marked. I then produced to him that volume of Seldens works, which contains his treatise on Judicature & parliament; other authorities in law were produced to him, & the state trials, and a profusion of impeachments, with which that work abounds. Major Hawly, who was one of the best men in the Province, & one of the ablest Lawyers & best speakers in the Legislature, was struck with surprize. he said “I know not what to think; this, is in a manner, all new to me. I must think of it.” You Mr Tudor will not wonder at Major Hawleys Embarrassment, if you recollect that my copy of Seldens’ works, of the State trials, and the Statutes at large, were the only ones in Boston at that time. I think also Mr Tudor, that you must know, that I imported from England, Selden, State trials, & Statutes at large; and that my copies were the only ones in Boston. Now Sir, will the Editor of the North American review, will the Atheneum I have, will historical Society, will the Society of Antiquarians please to investigate the important point? My opinion is, that there was not another copy of either of those works in the United States. Let them convict me of error, if they can.
My strange brother, Robert Treat Paine, came to me with grief and terror in his face & manners. he said he had heard that I talked of an Impeachment of the Judges. that it had excited a great deal of conversation & that it seemed to prevail, and that according to all appearances, it would be brought forward, in the house; he was very uneasy about it &c. I knew the man. Instead of entering into particular conversation with him, I took him into my office, and shewed him all that I shewn to Major Hawley. he had not patience to read much and went away with the same anxious brow. This man had an upright heart, an abundance of wit, & upon the whole, a deeper policy, than I had. he soon found however that the impeachment was popular and would prevail & prudently acquiesced. Major Hawly, always conscientious, always deliberate always cautious, had not slept soundly. What were his dreams about impeachment, I know not. But this I know, he drove away to Cambridge to consult Judge Trowbridge & appealed to his conscience. The charter was called for. Selden & the state trials were quoted. Trowbridge said to him, what I had said before that “the power of impeachment were essential to a free government, that the charter had given it to our house of Representatives as clearly, as the constitution in the common law, or immemorial usage, had given it to the house of Commons in England. This was all he could say, though he lamented the occasion of it.
Major Hawley returned full in the faith. As impeachment was voted, a Committee appointed to prepare articles. But Major Hawley insisted upon it, in private, with the Committee, that they should consult me and take my advice upon every article, before they, reported it to the house. Such was the state of parties, at that moment, that the Patriots could carry nothing in the house, without the support of Major Hawley. The committee very politely requested me, to meet them. To avoid all questions about time and place, I invited them to my house in the evening. They came, and produced a draught of articles, which were examined, considered, & discussed, article by article, & paragraph by paragraph. I objected to some, and proposed alterations in others sometimes succeeded and often failed. You know the majority decides upon such occasions. The result upon the whole, was not satisfactory to me in all points; but I was not responsible.
Next day I met Ben Gridley, who accosted me in his pompous style, “Brother Adams, you keep late hours! Last night I saw a host of senators vomit forth from your door after mid-night!” Now brother Tudor; judge you whether this whole transaction was not as well known at head quarters, & better too, than in the House of Representatives? This confidence of Major Hawley, in me, became an object of jealousy to the patriots. Not only Mr. Paine, but Mr. Adams and Mr. Hancock could not refrain from expressing, at times, their feeling of it. But they could do nothing without Major Hawley—These little passions, of which, even the Apostles, could not wholly divest themselves, have in all ages been small causes of great events; too small, indeed, to be described by historians, or even known to them, or suspected by them. the articles were reported to the House, discussed, accepted the impeachment voted and sent up in form to the Governor & Council; rejected, of course, as everybody knew beforehand that it would be; but it remained on the journals of the house, was printed in the newspapers, and went abroad into the world. And what were the consequences? Chief Justice Oliver & his superior Court, your supreme, judicial Court, commenced their regular circuit. The CJ, opened his court, as usual: Grand Jurors & Petit Jurors refused to take their oaths. They never, as I believe, could prevail on one Juror to take the oath. I attended at the Bar in two counties, and I heard Grand Jurors & Petit Jurors say to Chief Justice Oliver, to his face, “The Chief Justice of this Court, stands impeached, by the representatives of the people of high crimes and misdemeanours, and of a conspiracy against the Charter privileges of the people, I therefore cannot serve as a Juror, or take the oath.” The cool, calm, sedate intrepidity with which these honest freeholders went through this fiery trial, filled my eyes & my heart.
In one word, the royal government was from that moment, laid prostrate in the dust and has never since revived in substance; though a dark shadow of the hobgoblin haunts us at times to this day.
John Adams